                      Case 3:15-md-02670-JLS-MDD Document 1662 Filed 11/16/18 PageID.113344 Page 1 of 3



                            1   Robert F. Ruyak (pro hac vice)
                            2   robertr@ruyakcherian.com
                                Rebecca R. Anzidei (pro hac vice)
                            3   rebeccaa@ruyakcherian.com
                            4   RUYAKCHERIAN, LLP
                                1700 K St. NW, Suite 810
                            5   Washington, DC 20006
                            6   Telephone: (202) 838-1568
                            7   Don F. Livornese (SBN 125,934)
                            8   donl@ruyakcherian.com
                                RUYAKCHERIAN, LLP
                            9   222 N. Sepulveda Blvd., Suite 2000
                           10   El Segundo, CA 90245
                                Telephone: (310) 586-7689
                           11
1700 K St. NW, Suite 810
 Washington, DC 20006




                                Attorneys for Plaintiff
  RuyakCherian LLP




                           12
                                THE CHEROKEE NATION
                           13

                           14                      UNITED STATES DISTRICT COURT
                           15              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                           16

                           17
                                                                      Case No. 3:15-md-2670 JLS-MDD
                                IN RE PACKAGED SEAFOOD
                           18
                                ANTITRUST LITIGATION                  Judge: Janis L. Sammartino

                           19                                         NOTICE OF VOLUNTARY
                                This document relates to:             DISMISSAL PURSUANT TO FED.
                           20                                         R. CIV. P. RULE 41(a)(1)(A)(i)
                                The Cherokee Nation v. Bumble Bee
                           21   Foods LLC, et al, 3:17-cv-2332-JLS-
                                MDD
                           22

                           23

                           24

                           25

                           26
                           27

                           28


                                NOTICE OF RULE 41(a) DISMISSAL                     CASE NO.3:15-md-2670
                      Case 3:15-md-02670-JLS-MDD Document 1662 Filed 11/16/18 PageID.113345 Page 2 of 3



                            1         Pursuant to Rule 41(a)(1)(a)(i) of the Federal Rules of Civil Procedure,
                            2
                                Plaintiff The Cherokee Nation hereby gives notice of the voluntary dismissal
                            3

                            4   without prejudice of its Second Amended Complaint in the above captioned case,
                            5   the parties to bear their own fees and costs.
                            6
                                Dated: November 16, 2018                        Respectfully submitted,
                            7

                            8                                                   ___/s/ Rebecca Ruby Anzidei_
                                                                                Don F. Livornese (SBN 125934)
                            9
                                                                                donl@ruyakcherian.com
                           10                                                   RUYAKCHERIAN LLP
                                                                                222 N. Sepulveda Blvd.,
                           11
                                                                                Suite 2000
1700 K St. NW, Suite 810
 Washington, DC 20006




                                                                                El Segundo, CA 90245
  RuyakCherian LLP




                           12

                           13
                                                                                Telephone: (310) 586-7689

                           14                                                   Robert F. Ruyak (pro hac vice)
                           15
                                                                                robertr@ruyakcherian.com
                                                                                Rebecca R. Anzidei (pro hac vice)
                           16                                                   rebeccaa@ruyakcherian.com
                           17
                                                                                RUYAKCHERIAN LLP
                                                                                1700 K Street, NW, Suite 810
                           18                                                   Washington, D.C. 20006
                           19
                                                                                Telephone: (202) 838-1560
                                                                                Facsimile: (202) 478-1715
                           20

                           21                                                   Richard W. Fields*
                                                                                Fields@fieldslawpllc.com
                           22                                                   Fields PLLC
                           23                                                   1700 K Street, NW, Suite 810
                                                                                Washington, D.C. 20006
                           24                                                   Telephone: (800) 878-1432
                           25                                                   Facsimile: (202) 478-1715

                           26                                                   M. Todd Hembree
                                                                                Attorney General
                           27
                                                                                John Young
                           28                                                   Chad Harsha
                                                                                Assistant Attorneys General
                                NOTICE OF RULE 41(a) DISMISSAL                             CASE NO.3:15-md-2670
                      Case 3:15-md-02670-JLS-MDD Document 1662 Filed 11/16/18 PageID.113346 Page 3 of 3



                            1                                               THE CHEROKEE NATION
                            2                                               P.O. Box 948
                                                                            Tahlequah, OK 74464
                            3

                            4                                               ATTORNEYS FOR PLAINTIFF
                                                                            THE CHEROKEE NATION
                            5

                            6                                               *pro hac vice forthcoming
                            7

                            8
                                                        CERTIFICATE OF SERVICE
                            9
                           10         I certify that on November 16, 2018, I filed the foregoing document with the
                           11
                                Clerk of the Court for the United States District Court, Southern District of
1700 K St. NW, Suite 810
 Washington, DC 20006
  RuyakCherian LLP




                           12

                           13   California, by using the Court’s CM/ECF system, and also served counsel of record

                           14   via this Court’s CM/ECF system.
                           15
                                                                            Ruyak Cherian LLP
                           16

                           17
                                                                            By:_Rebecca Ruby Anzidei______
                           18                                               Rebecca Ruby Anzidei
                           19                                               Email: rebeccaa@ruyakcherian.com
                           20                                               Counsel for The Cherokee Nation

                           21

                           22

                           23

                           24

                           25

                           26
                           27

                           28


                                NOTICE OF RULE 41(a) DISMISSAL                          CASE NO.3:15-md-2670
